Opinion issued November 21, 2012




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-11-01066-CV


            LIDIA CLARK AND KENNETH CLARK, Appellants

                                         V.

    U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
  STRUCTURED ASSET INVESTMENT LOAN TRUST 2005-6, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1000493


                        MEMORANDUM OPINION

      Appellants, Lidia Clark and Kenneth Clark, have failed to timely file a brief.

See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure
of appellant to file brief). After being notified that this appeal was subject to

dismissal, appellants did not respond.        See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                          2